Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2012-075274, IDS [previously cited]), in view of Allfather (US 2012/0119583, previously cited, and further in view of Budde (US 2015/0236549).
Regarding claim 1, Ito discloses an uninterruptible power supply device [Fig. 1] that (i) supplies AC power from an AC power supply [10] to a load [13] in a first case in which the AC power supply supplies AC power normally [par 0022] and (ii) converts DC power from a DC power supply [19] into AC power and supplies the AC power to the load in a second case in which the AC power supply does not supply AC power normally [par 0022-0025], the uninterruptible power supply device comprising: a switch [15] having a first electrode that receives AC power from the AC power supply and configured to be turned on in the first case and turned off in the second case [par 0022, see Fig. 1]; an AC bus [output of switch 15 and load] connected between a second electrode of the switch and the load [see Fig. 1]; a second power converter [the power converter 18 operates as a rectifier] having a charge mode in which the second power converter converts AC power received from the AC bus into DC power and supplies the DC power to a first power storage device [22, par 0026], and a discharge mode in which the second power converter converts DC power of the first power storage device into AC power and outputs the AC power to the AC bus [par 0025, 0030, 0038]; and a control circuit [21, 27] configured to execute a first mode, in the first mode, the control circuit causing the second power converter to execute the charge mode when the load is performing regeneration running [par 0027], and causing the second power converter to execute the discharge mode when the load is performing power running [par 0026 (step 12)].

Allfather teaches an uninterruptible power system [Fig. 1] includes a first inverter 102 having a first DC input 120 coupled to a first battery 110 and a first AC output 122 coupled to load 114, a second inverter 124 having a first DC input 124 coupled to a second battery 112 and a second AC output 126 coupled to the load 114. While a switch 108 is in opened position (Grid interrupted) the AC power source 116 is disconnected from the load 114, allowing power to be transferred between some or all of the first battery 110, and the second battery 112, and the load 114.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide the first bidirectional inverter as taught by Allfather into the system of Ito in order to provide power to load more efficient and avoid DC power sources from over heat or over current.
The combination of Ito and Allfather do not teach in the first case, AC power from the AC power supply is supplied to the load via the AC bus.
Budde teaches an uninterruptible power supply which includes a circuit breaker/filter 105, a rectifier 110, a control switch 115, a controller 120, a backup power source 125, an inverter 130, a transformer such as an isolation transformer 135, and a bypass switch 140. the controller 120 controls the bypass switch 140 to operate in the bypass mode when the power quality from the AC power source 155 is within a 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Buddle into that of the combination of Ito and Alfather in order to provide power to load directly by bypass switch when input power is in tolerance level and increase life span for the uninterruptible power system.  
Regarding claim 7, the combination including Allfather further discloses wherein the DC power supply comprises a second power storage device [110], and the first power converter [102] converts AC power received from the AC bus into DC power and supplies the DC power to the second power storage device in the first case, and converts DC power of the second power storage device into AC power and outputs the AC power to the AC bus in the second case [par 0029].
Regarding claim 8, the combination including Ito further discloses wherein the first power storage device includes a lithium-ion battery [par 0028]. 
Regarding claim 9, the combination including Ito further wherein the first power storage device includes an electric double layer capacitor [par 0027]. 
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ito, Allfather and Budde as applied to claim 1 above, and further in view of Hunt et al. (US 2017/0232969, previously cited).
Regarding claim 2, the combination of Ito, Alfather and Budde discloses all limitations of claim 1 above, but does not explicitly teach further comprising a current detector configured to detect a current flowing through the AC bus, wherein in the first 
Hunt teaches traction battery 124 is electrically coupled to one or more power electronics modules 126 via the DC high-voltage bus 154A. The power electronics module 126 is also electrically coupled to the electric machines 114 and provides the ability to bi-directionally transfer energy between AC high-voltage bus 154B and the electric machines 114. For example, a traction battery 124 may provide a DC current while the electric machines 114 may operate using a three-phase alternating current (AC) to function. The power electronics module 126 may convert the DC current to a three-phase AC current to operate the electric machines 114. In a regenerative mode, the power electronics module 126 may convert the three-phase AC current output from the electric machines 114 acting as generators to the DC current compatible with the traction battery 124. System controller 148, although represented as a single controller, may be implemented as one or more controllers. The controller 148 may monitor operating conditions of the traction battery 124, the power conversion module 132, the electric machine 114, and the brake system 150. The traction battery 124 includes a current sensor to sense a current that flows through the traction battery 124. The traction battery 124 also includes a voltage sensor to sense a voltage across terminals of the traction battery 124. The voltage sensor may output a signal indicative of the voltage across the terminals of the traction battery 124. The traction battery current 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective of the filling date of the claimed invention to modify a current detector configured to detect a current flowing through the AC bus, wherein in the first mode, the control circuit determines whether the load is performing regeneration running or power running based on a detection result of the current detector, causes the second power converter to execute the charge mode when determining that the load is performing regeneration running, and causes the second power converter to execute the discharge mode when determining that the load is performing power running into the system of the combination of Ito, Allfather and Budde in order to generate power energy more efficient, since it has been held to be within the general skill of a worker in the art to select a known-material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ito, Allfather and Budde as applied to claim 1 above, and further in view of Tseng et al. (US 2016/0159240, previously cited).
Regarding claim 5 the combination of Ito, Allfather and Budde discloses all limitations of claim 1 above but does not disclose further comprising a selection unit configured to select any one mode of the first mode and the second mode, wherein when the first mode is selected, the control circuit executes the first mode, and when the second mode is selected, the control circuit causes the second power converter to execute the charge mode in the first case and causes the second power converter to execute the discharge mode in the second case. 
Tseng teaches the electrified vehicle 12 is in driving mode the battery is discharged power to motor 22, and in braking mode or engine operating the battery is charged from generator or alternator [par 0040, Fig. 1].
It would have been obvious to one having ordinary skill in art before the effective filling date of the claimed invention to modify the selection device into the system of the combination of Ito, Allfather and Budde in order to select the charge and discharge when necessary.
 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ito, Allfather and Budde as applied to claim 1 above, in view of Kim (US 2013/0154369, previously cited).
Regarding claim 10, the combination of Ito, Allfather and Budde discloses all limitations of claim 1 above but does explicitly discloses wherein the first power storage device includes an electrolytic capacitor. 
Kim teaches the DC link section 20 may include a capacitor (or a plurality of capacitors), such as, an aluminum electrolytic capacitor, an high-pressure film polymer capacitor, or a multi-layer ceramic capacitor (MLSS) for a high voltage and high current [Fig. 1, par 0041]. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide the an electrolytic capacitor into the first power storage of Ito in order to maintain a constant (or substantially constant) voltage level to suitably perform the stable operation of the inverter [par 0041].
Allowable Subject Matter
Claims 3, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 18 is allowed because the prior art of record taken alone or in combination fails to teach “An uninterruptible power supply device that (i) supplies AC power from an AC power supply to a load in a first case in which the AC power supply supplies AC power normally and (ii) converts DC power from a DC power supply into AC power and supplies the AC power to the load in a second case in which the AC power supply does not supply AC power normally, the uninterruptible power supply device comprising: 

an AC bus connected between a second electrode of the switch and the load; 
a first power converter configured to convert DC power from the DC power supply into AC power and output the AC power to the AC bus in the second case; 
a second power converter having a charge mode in which the second power converter converts AC power received from the AC bus into DC power and supplies the DC power to a first power storage device, and a discharge mode in which the second power converter converts6Application No. 16:086.340 Reply to Office Action of 10.29.2020DC power of the first power storage device into AC power and outputs the AC power to the AC bus; 
a control circuit configured to execute a first mode; and 
a current detector configured to detect a current flowing through the AC bus, 
in the first mode, the control circuit causing the second power converter to execute the charge mode when the load is performing regeneration running, and causing the second power converter to execute the discharge mode when the load is performing power running, 
wherein in the first mode, the control circuit 
determines whether the load is performing regeneration running or power running based on a detection result of the current detector, 
causes the second power converter to execute the charge mode when determining that the load is performing regeneration running, and 

wherein: 
the uninterruptible power supply device supplies three-phase AC power from the AC power supply to the load in the first case in which the AC power supply supplies three-phase AC power normally, and 
converts DC power from the DC power supply into three-phase AC power and supplies the three-phase AC power to the load in the second case in which the AC power supply does not supply three-phase AC power normally, 
the uninterruptible power supply device comprises three switches, three AC buses, and three current detectors, 
each of the three switches has a first electrode that receives three-phase AC power from the AC power supply and a second electrode connected to a corresponding one of first 7Application No. 16:086.340 Replterminals of the three AC buses, and second terminals of the three AC buses are connected to the load, 
the first power converter converts in the second case, DC power from the DC power supply into three-phase AC power and outputs the three-phase AC power to the three AC buses, 
in the charge mode, the second power converter converts three-phase AC power received from the three AC buses into DC power and supplies the DC power to the first power storage device, and in the discharge mode, the second power converter converts DC power of the first power storage device into three-phase AC power and outputs the three-phase AC power to the three AC buses, 

in the first mode, the control circuit 
subjects the three-phase AC currents detected by the three current detectors to three-phase to two-phase conversion to obtain an effective current and a reactive current, 
determines that the load is performing power running when the effective current flows into the load, and 
determines that the load is performing regeneration running when the effective current flows out of the load”.
Claim 19 is allowed because the prior art of record taken alone or in combination fails to teach “An uninterruptible power supply device that (i) supplies AC power from an AC power supply  to a load in a first case in which the AC power supply supplies AC power normally and (ii) converts DC power from a DC power supply into AC power and supplies the AC power to the load in a second case in which the AC power supply does not supply AC power normally the uninterruptible power supply device comprising: 9Application No. 16:086.340 Reply to Office Action of 10.29.2020 
a switch having a first electrode that receives AC power from the AC power supply and configured to be turned on in the first case and turned off in the second case; 
an AC bus connected between a second electrode of the switch and the load; 
a first power converter configured to convert DC power from the DC power supply into AC power and output the AC power to the AC bus in the second case; 

a control circuit configured to execute a first mode, 
in the first mode, the control circuit causing the second power converter to execute the charge mode when the load is performing regeneration running, and causing the second power converter to execute the discharge mode when the load is performing power running, wherein: 
the control circuit executes the first mode when a period of time in which the load does not perform regeneration running is shorter than a predetermined period of time. and executes a second mode when the period of time in which the load does not perform regeneration running is longer than the predetermined period of time, and 
in the second mode, the control circuit causes the second power converter to execute the charge mode in the first case and causes the second power converter to execute the discharge mode in the second case.”
Claim 20 is allowed because the prior art of record taken alone or in combination fails to teach “
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TOAN T VU/Primary Examiner, Art Unit 2836